DETAILED ACTION
	It is noted that claim 33, as currently recited, is dependent on claim 32 which applicant has cancelled. For examination purposes, claim 33 is considered to be dependent on claim 29.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2 and 4-11, drawn to a method for constructing a solid-state reference electrode for use in an analyte-selective intracutaneously- or subcutaneously-implanted electrochemical cell.
Group II, claim(s) 12-13 and 15, drawn to an analyte-selective intracutaneously- or subcutaneously-implanted electrochemical cell.
Group III, claim(s) 29-30, 33, and 37-39, drawn to a method for constructing a solid-state reference electrode.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of an analyte-selective intracutaneously- or subcutaneously-implanted electrochemical cell, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rong et al (US 2013/0245412), hereinafter Rong, Chou et al (“Fabrication and Investigation of Arrayed Glucose Biosensor Based on Microfluidic Framework”), hereinafter Chou, and Wang et al (US 2014/0336487), hereinafter Wang.
Rong teaches an analyte-selective intracutaneously- or subcutaneously- implanted electrochemical cell device (abstract & par. [0006] - analyte-selective because it senses a specific analyte, which is glucose; [0139] - subcutaneously- implanted; [0005-0006] & [0018] - electrochemical sensor, Rong recognizes electrochemical sensor is equivalent to a electrochemical cell; said device comprising: 
a contingent of one or multiple metallic electrodes (par. [0147] & [0153] – working and reference electrodes, where the reference electrode is formed of a silver-containing material, which is metallic); and 
Rong does not teach on details of a polymer or electrochemical measurements of the electrochemical cell device. 
However, Chou teaches on an analyte-selective electrochemical cell device (Pg. 4180 abstract – the sensor is specifically for detecting glucose, and is therefore analyte-selective; Pg. 4180 Section I last paragraph - the sensor uses electrodes to detect chemical features, therefore making it electrochemical; & Pg. 4182 Fig. 3 – the biosensor is disposed on a singular substrate, therefore embodying a cell device); said device comprising:
(Pg. 4181 Sections II C & D – “silver paste...were fabricated…as the conductive wires” and the silver paste, which is metallic, is referred to in Section II C as part of the differential reference electrode; Pg. 4182 Fig. 3 – (c) silver leading wires); and 
a layer of electro-deposited conducting polymer (Pg. 4181 Section II C – polypyrrole (PPy))  on said metallic electrode (Pg. 4181 Section II C – “the polypyrrole (PPy) of the conductive polymer was deposited on silver paste by electrodeposited method”) contingent to form a solid-state reference electrode (Pg. 4181 Section II C – the process described in the paragraph is referring to how to form the differential reference electrode, as indicated by the title of the section, which embodies a “solid-state” reference electrode because the chemical properties are solid-state once the electrode is formed) with a stable electrode potential (Pg. 4181 Section III A – “the measurement showed that the sensitivity of the polypyrrole differential reference electrode was 0.87 mV/pH”, which is a stable electrode potential; Pg. 4182 Section III A paragraph 2 – “The stability of the polypyrrole differential reference electrode was better than Ag/AgCl reference electrodes in refs. [19] and [20]… the polypyrrole differential reference electrode had good stable characteristics and could provide a stable potential”)
wherein said electrochemical cell device refers electrochemical measurements at a working electrode against said solid-state reference electrode (Pg. 4182 Fig. 5 & Section III A paragraph 2 – Vref is from the reference electrode and Vsen1 is from the working electrode; Pg. 4182 Section III A Equation 4 – the potentials, equivalent to electrochemical measurements, of the reference electrode Vref is shown to be compared or referred against the potential of the working electrode Vsen1  to obtain Vout)

However Wang teaches on an analyte-selective electrochemical cell device (abstract – the device detects an analyte and is therefore analyte selective; par. [0078-0079] & Fig. 2A show the device with electrodes on a single cell wherein the electrodes detect a biomarker, therefore embodying an electrochemical cell device); said device comprising: 
a contingent of one or multiple metallic electrodes (par. [0078] – metal electrodes)
a layer of conducting polymer on said metallic electrode (par. [0079] – “electrodes…can be loaded with a…conducting polymer” being loaded with is equivalent to a layer of the conducting polymer on the metallic electrode)
wherein the conducting polymer comprises at least one of poly(aniline), poly(acetylene), poly(phenylene), poly(phenylenediaminie), poly(phenylene-vinylene), poly(phenylene-sulfide), poly(thiophene) and poly(3,4-ethylenedioxythiophene) (par. [0112] – conducting polymers include poly(aniline) and poly(3,4-ethylenedioxythiophene)).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.E./Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791